DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Obert H. Chu on 06/23/2021.
Claim 1 (Amended)	A system for preventing identify theft, comprising:
an identity session initiation protocol (SIP) application server comprising: 
a computer processor; and 
a memory storing computer executable that when executed by the computer processor, cause the computer processor to perform the functions of:
receiving a security assertion markup language (SAML) request from a service provider entity, wherein the SAML request comprises a login attempt associated with a login attempt location, a subscriber of the service provider entity, and a device of a subscriber;
receiving a presence document from a presence server; wherein the presence document comprises location information associated with the device of the subscriber;
receiving the location information associated with the device of the subscriber from the presence document; 

determining whether the location information associated with the device of the subscriber matches at least one location of a set of predefined locations, wherein the set of predefined locations includes a work location, a home location, a location on a certain geographical route, or any combination thereof;
in response to a determination that the location information associated with the device of the subscriber does not match the at least one location of the set of predefined locations: 
determining whether the device of the subscriber is associated with an SIP enabled device or a non-SIP enabled device based on a subscriber profile lookup; and 
in response to a determination that the subscriber is associated with an SIP enabled device, sending a notification of the login attempt to the subscriber via the SIP enabled device, wherein the notification includes a request that the subscriber enter a secret code for authentication.

Claim 2 (Canceled).
Claim 4 (canceled).

Claim 7 (Amended) The system of claim 1, wherein the computer processor further perform the functions of: 
handling SAML interactions and non SAML interactions for authentication between a carrier and a service provider.

the computer processor further perform the functions of: 
receiving a charging record from a charging platform for services rendered to the subscriber. 

Claim 14 (Amended) The system of claim 1, wherein the computer processor further perform the functions of: 
maintaining a risk rating associated with the login attempt and assign a modified risk associated with the login attempt location and the subscriber location in order to flag the login attempt with the modified risk.

Claim 17 (Amended) The system of claim 16, wherein the computer processor further perform the functions of: 
receiving a denial of the login attempt from the subscriber in response to the information and to deny the login attempt from an unauthorized user.

Claim 18 (Amended) The system of claim 16, wherein the computer processor further perform the functions of:
receiving an authorization of the login attempt from the subscriber in response to the information, the authorization comprising the secret code entered by the subscriber.

Claim 19 (Amended) The system of claim 15, wherein the computer processor further perform the functions of: 
converting the SAML request to an SIP request before the notifying the subscriber of the login attempt.

Claim 24 (Amended) (Currently Amended)	A method for preventing identify theft, comprising:
receiving, using an identity session initiation protocol (SIP) application server comprising a computer processor and a memory storing executable instructions, a security assertion markup language (SAML) request from a service provider entity, wherein the SAML request comprises a login attempt associated with a login attempt location, a subscriber of the service provider entity, and a device of a subscriber;
receiving by the SIP application server a presence document from a presence server; wherein the presence document comprises location information associated with the device of the subscriber;
receiving by the SIP application server the location information associated with the device of the subscriber from the presence document; 

determining by the SIP application server whether the location information associated with the device of the subscriber matches at least one location of a set of predefined locations, wherein the set of predefined locations includes a work location, a home location, a location on a certain geographical route, or any combination thereof;
in response to a determination that the location information associated with the device of the subscriber does not match the at least one location of the set of predefined locations: 
determining by the SIP application server whether the device of the subscriber is associated with an SIP enabled device or a non-SIP enabled device based on a subscriber profile lookup; and 
device, sending by the SIP application server a notification of the login attempt to the subscriber via the SIP enabled device, wherein the notification includes a request that the subscriber enter a secret code for authentication.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is related to system and method for identity theft protection. The identity theft protection is old and well known in the art. For example Ku U.S. Patent Publication 20080311888 discloses identity theft protection based on credentials and location and Kiss U.S. Patent Publication 20070010275 discloses identity theft protection to support wireless communication services.
The combination of prior art of Kolhi U.S. Patent Publication 20090304009, Putman U.S. Patent Publication 20080086564, Pandey U.S. Patent Publication 20100167762 and Rosenoer U.S. Patent Publication 20080066165 neither singly or in combination teaches: in response to a determination that the location information associated with the device of the subscriber does not match the at least one location of the set of predefined locations: determining by the SIP application server whether the device of the subscriber is associated with an SIP enabled device or a non-SIP enabled device based on a subscriber profile lookup; and in response to a determination that the subscriber is associated with an SIP enabled device, sending by the SIP application server a notification of the login attempt to the subscriber via the SIP enabled device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685